                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI

CASEY SANFORD,                                 )
                                               )
       Plaintiff,                              )
                                               )       Cause No. 20-cv-180-ACL
vs.                                            )
                                               )
K&B TRANSPORTATION, INC.                       )       TRIAL BY JURY DEMANDED
                                               )
       Defendant.                              )

  DEFENDANT K&B TRANSPORTATION, INC.’S MOTION FOR JUDGMENT ON
             THE PLEADINGS ON COUNTS III, IV, V, AND VI

       COMES NOW Defendant K&B Transportation, Inc. (“Defendant K&B”), by and through

undersigned counsel, pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, and moves

this Court for Judgment in its favor on Counts III, IV, V, and VI of Plaintiff’s Complaint. In support

of its Motion, Defendant K&B submits herewith separate Suggestions in Support. Defendant K&B

further moves for such other and further relief as the Court deems just and proper.

                                               Respectfully Submitted,

                                               HEPLERBROOM LLC

                                               By:    /s/ Adam McGonigle
                                               MICHAEL REDA               # 33591MO
                                               mreda@heplerbroom.com
                                               ADAM MCGONIGLE             #66073MO
                                               asm@heplerbroom.com
                                               211 North Broadway, Suite 2700
                                               St. Louis, MO 63102
                                               314/241-6160
                                               314/241-6116 – Facsimile
                                               Attorneys for Defendant K&B Transportation, Inc.




                                                   1
                                 CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed on this 2nd day of July, 2021, the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of such filing to the
following:

Thomas G. Wilmowski, Jr.
Schultz & Myers, LLC
999 Executive Parkway Driver, Suite 205
St. Louis, MO 63141
T: 314-444-444 / F: 314-720-0744
tom@schultzmyers.com
Attorney for plaintiff

                                                      /s/ Adam McGonigle




                                                 2
